Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The office action is a response to application filed 7/6/2021. Wherein claim 1 is pending and ready for examination.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10582266B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims in the instant application are a broader subset of the patented claims as follows:
Instant Application
U.S. Patent No. 10582266B2
Claim 1
a network interface; and a processor, configured to:




via the interface, monitor one or more download events in which content is downloaded by one or more users;




in response to the monitoring, identify at least one quantitative property of the download events; 






based on the property, assign a rating to the download events that is indicative of an estimated user-perceived quality of the download events; and 




generate an output indicative of the rating.

Claim 1

a network interface coupled to a cellular network covering multiple geographic areas, and each geographic area includes multiple groups of cells providing data service to multiple user devices; and a processor, configured to:

by monitoring, via the network interface, multiple first download events during multiple times and provided by the multiple groups of cells of the cellular network to the multiple user devices, identify first data that include, for each of the first download events:

a set of properties of the first download event, the set of properties including at least one quantitative property and at least one other property selected from the group of properties consisting of: a time of the first download event, and a location of a cell via which the first download event is performed;

based on the correspondence, designate a rating system that (i) includes multiple ratings corresponding to different respective ranges of the measure of satisfaction and (ii) returns one of the ratings for each particular download event, based on the set of properties of the particular download event;

generate an output indicative of the respective ones of the ratings.

	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shipley et al (US 20150146012 A1).
With respect to independent claims:
Regarding claim(s) 1, Shipley et al teach apparatus for rating download events, the apparatus comprising: a network interface; and a processor, configured to: (Shipley; [0029], Fig.8; Processing circuitry 845 comprises microprocessor. FIG. 2 tailored according to desired features. Operating software 860 may also include an operating system, utilities, drivers, network interfaces, applications, or some other type of software.) via the interface, monitor one or more download events in which content is downloaded by one or more users; (Shipley; [0014], [0018]-[0019]; Fig.1; for the device element 100 having a graphical user interface or processing means to present a video that is not on the device using a video presentation activator. The wireless device monitoring the network access for the video including congestion and the quality of the wireless network link for download and for estimating video quality for determining if the video quality is compatible with the wireless communications device)
in response to the monitoring, identify at least one quantitative property of the download events; (Shipley; [0020], for having a quantitative property for the video such as the color red, yellow, and green for indicating if the video can be played without buffering pauses from the network. [0018] for using quantitative properties such as frame rate and pixel resolution)
based on the property, assign a rating to the download events that is indicative of an estimated user-perceived quality of the download events; and (Shipley; [0020], for using the property of the video skipping and buffering, and based on that property assigning the video a red, yellow, or green level with [0001], for estimating the user perceived video representation based on the delay in starting the video, graininess, and the amount of buffering for the video)
generate an output indicative of the rating. (Shipley; [0024], for generating an output for the video such as a picture quality meter and an hour glass indicating the amount of buffering delay for the video.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2449

	

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449